
	

113 HRES 326 IH: Expressing the sense of the House of Representatives that any immigration reform proposal adopted by Congress should not legalize, grant amnesty for, or confer any other legal status condoning the otherwise unlawful entry or presence in the United States of any individual.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Broun of Georgia
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any immigration reform proposal adopted by Congress should
		  not legalize, grant amnesty for, or confer any other legal status condoning the
		  otherwise unlawful entry or presence in the United States of any
		  individual.
	
	
		Whereas on November 6, 1986, the Immigration Reform and
			 Control Act (IRCA) of 1986 was signed into law;
		Whereas between 1987 and 1988, nearly 2,700,000 illegal
			 immigrants received legal status under the 1986 IRCA amnesty before being
			 granted lawful permanent residence by 1992;
		Whereas IRCA was touted by its sponsors as the
			 three-legged stool approach to immigration reform incorporating
			 improved border security and employment enforcement, a H–2A temporary worker
			 program, and legal status for certain eligible groups;
		Whereas IRCA contained provisions to inhibit future
			 illegal immigration by penalizing employers who knowingly hire an unauthorized
			 immigrant;
		Whereas despite these penalties, a policy brief by the
			 Migration Policy Institute dated August 2005 showed that over 90 percent of
			 unauthorized males in the United States were employed;
		Whereas IRCA included language to increase Border
			 Personnel by 50 percent;
		Whereas then-Immigration and Naturalization Service (INS)
			 Commissioner Alan C. Nelson announced the law’s initial success in a 1989 House
			 Judiciary Committee hearing, citing the shrinking number of apprehensions at
			 the border, as signal to demonstrate that the law is working and
			 employer sanctions are having the intended effect of reducing illegal
			 immigration;
		Whereas illegal immigration actually increased in volume
			 and frequency by 1989, with 1,700,000 to 2,500,000 unauthorized immigrants
			 crossing into the United States from Mexico that year;
		Whereas the number of illegal aliens grew to 3,400,000 by
			 the early 1990s, and by 1997 the approximate unauthorized population totaled
			 more than 5,000,000, the same number of illegal immigrants as before the 1986
			 law took effect; and
		Whereas an estimated 11,500,000 million illegal aliens
			 currently reside in the United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that any immigration reform proposal adopted by Congress should
			 not legalize, grant amnesty for, or confer any other legal status condoning the
			 otherwise unlawful entry or presence in the United States of any individual.
		
